C. I. Walker moves to strike out the bill of exceptions, in this cause on the ground that it was not settled during the term at which the cause was tried, nor within any time limited therefor by the order of the Circuit Court or Circuit Judge.
Ashley Pond, contra, reads an affidavit, from which it *79appears that the parties had appeared before the Circuit Judge, and the bill of exceptions was settled without any objection, at the time, that the bill had not been presented for settlement within the proper time.
Motion denied.